DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Current Status of 17/085,096
This Office Action is responsive to the claim-set of March 9, 2021 with new claims 1-9.
New claims 1-9 have been examined on the merits.
Priority
Applicants identify the instant application, Serial #:  17/085,096, filed 10/30/2020, as a continuation of 15/980,993, filed 05/16/2018, now U.S. Patent #:  10,858,369, and having 1 RCE-type filing therein.  Application 15/980,993 is a continuation of 15/600,932, filed 05/22/2017, now U.S. Patent #:  10,000,504.  Application 15/600,932 is a continuation of 14/817,827, filed 08/04/2015, now abandoned.  Application 14/817,827 is a continuation of 14/183,712, filed 02/19/2014, now abandoned.  Application 14/183,712 is a continuation of 13/939,494, filed 07/11/2013, now abandoned.  Application 13/939,494 is a continuation of 12/536,807, filed 08/06/2009, now U.S. Patent #:  8,518,987.  Application 12/536,807 is a division 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  These foreign papers can be found in the file wrapper for U.S. patent application 10/514,352.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 3, 2021, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 8 is objected to as this claim has “comprisinga” which looks like “a” is smashed at the end (without a space) of “comprising” in the first line of the claim.  Please add a space between “comprising” and “a”.  Also, “pseydopolymorph” in second line is misspelled.  Please correct that spelling.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 6 are rejected on the ground of anticipatory nonstatutory double patenting as being unpatentable over claims 1-4, 6-7, 9, 16, and 19 of grandparent U.S. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference ‘504 claims 4, 6-7, and 9, drawn to any of the following pseudopolymorphs:  a Form A ethanol solvate (ethanolate), Form C methanolate, and Form J isopropanolate, anticipates instant claim 1, drawn to the C1-C4alcohol solvate pseudopolymorph of the same carbamate (as ‘504 claim 1).
Furthermore, reference claim 16, drawn to the ratio of compound to C1-C4alcohol solvate in the pseudopolymorph, anticipates the same ratio of instant claim 3.  Similarly, reference claim 19 anticipates instant claim 6.
The reference patent can only constitute a non-statutory double patent reference against the 03/09/2021 instant claim-set.
Claims 1-6 and 8 are rejected on the ground of anticipatory nonstatutory double patenting as being unpatentable over claims 1-8 of great-great-great-great-great-grandparent U.S. Patent No. 7,700,645 B2.  The instant amended claim-set of 03/09/2021 was used to write this rejection.
Although the claims at issue are not identical, they are not patentably distinct from each other because reference claims 1-2, drawn to an ethanolate solvate pseudopolymorph of the carbamate (of instant claim 1) anticipates the C1-C4 alcohol solvate pseudopolymorph of instant claim 1.  Furthermore, the ratio of compound to ethanol of 1:1 of reference claim 1 anticipates instant claims 1-6.
Furthermore, the reference claims 3-8, drawn to a pharmaceutical composition of said ethanolate solvate, anticipates instant claim 8.


Claim 1 is rejected on the ground of anticipatory nonstatutory double patenting as being unpatentable over claims 1-2 of parent U.S. Patent No. 10,858,369 B2.  The instant amended claim-set of 03/09/2021 was used to write this rejection.
Although the claims at issue are not identical, they are not patentably distinct from each other because reference claim 2, drawn to (use of) an isopropanolate (C3alcohol) solvate of the carbamate of instant claim 1, anticipates the C3alcohol solvate pseudopolymorph of the carbamate of instant claim 1.
The reference patent can only constitute a non-statutory double patent reference against the 03/09/2021 instant claim-set.

Conclusion
Claims 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-6 and 8 are not presently allowable as written.
There is no known prior art reference that either teaches or anticipates a C1-C4
The reference VAZQUEZ (U.S. 6,248,775 B1) discloses the compound 
    PNG
    media_image1.png
    353
    570
    media_image1.png
    Greyscale
 (see ‘775 claim 7 on col. 221), which is the underlying carbamate compound of instant claim 1.
However, VAZQUEZ is a close art and not a prior art reference since there is no explicit disclosure of “alcohol solvate”, “polymorph”, or “solvate” that could otherwise suggest VAZQUEZ would be a prior art reference against the instant claims.  Thus, VAZQUEZ just discloses the underlying compound of instant claim 1 but not the specifically claimed pseudopolymorphs.
A structure search of the underlying compound (see Specification Formula (X) on page 1) of claim 1 using Registry, HCaplus, and Casreact databases of STN did not retrieve any prior art reference.  See “SEARCH 6” in enclosed search notes.
A review of these search results by inventor and assignee/owner name only retrieved three family members as double patent references but no additional prior art references.
A review of the instant inventor and assignee/owner names within PALM and PE2E SEARCH Databases did not retrieve any additional double patent references or prior art references.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.
The great-great-great-great grandparent patent U.S. 8,518,987 B2 is not a double patent reference since the ‘987 claims are drawn to hydrates and not the instantly claimed C1-C4alcohol solvates.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625